
	
		I
		111th CONGRESS
		1st Session
		H. R. 2210
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Heller (for
			 himself, Ms. Berkley, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to convey to the
		  Nevada System of Higher Education certain Federal land located in Clark and Nye
		  Counties, Nevada, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Nevada Higher Education Land
			 Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)southern Nevada is
			 one of the fastest growing regions in the United States, with 750,000 new
			 residents added since 2000 and 250,000 residents expected to be added by
			 2010;
				(2)the Nevada System
			 of Higher Education serves more than 71,000 undergraduate and graduate students
			 in southern Nevada, with enrollment in the System expected to grow by 21
			 percent during the next 10 years, which would bring enrollment to a total of
			 85,000 students in the System;
				(3)the Nevada System
			 of Higher Education campuses in southern Nevada comprise 1,200 acres, one of
			 the smallest land bases of any major higher education system in the western
			 United States;
				(4)the University of
			 Nevada, Las Vegas, with 27,903 students and 3,000 faculty and staff, is the
			 fourth fastest-growing research university in the United States;
				(5)the College of
			 Southern Nevada—
					(A)serves more than
			 41,000 students each semester; and
					(B)is near capacity
			 at each of the 3 urban campuses of the College;
					(6)Pahrump, located
			 in rural Nye County, Nevada—
					(A)has grown by 20
			 percent since 2000; and
					(B)has a small
			 satellite campus of Great Basin College to serve the 40,500 residents of
			 Pahrump, Nevada; and
					(7)the Nevada System
			 of Higher Education needs additional land to provide for the future growth of
			 the System, particularly for the University of Nevada, Las Vegas, the College
			 of Southern Nevada, and the Pahrump campus of Great Basin College.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide
			 additional land for a thriving higher education system that serves the
			 residents of fast-growing southern Nevada;
				(2)to provide
			 residents of the State with greater opportunities to pursue higher education
			 and the resulting benefits, which include increased earnings, more employment
			 opportunities, and better health; and
				(3)to
			 provide communities in southern Nevada the economic and societal values of
			 higher education, including economic growth, lower crime rates, greater civic
			 participation, and less reliance on social services.
				3.DefinitionsIn this Act:
			(1)Board of
			 regentsThe term Board of Regents means the Board of
			 Regents of the Nevada System of Higher Education.
			(2)CampusesThe
			 term Campuses means the Great Basin College, College of Southern
			 Nevada, and University of Las Vegas, Nevada, campuses.
			(3)Federal
			 landThe term Federal land means each of the 3
			 parcels of Bureau of Land Management land identified on the maps as
			 Parcel to be Conveyed, of which—
				(A)approximately 40
			 acres is to be conveyed for the College of Southern Nevada;
				(B)approximately
			 2,085 acres is to be conveyed for the University of Nevada, Las Vegas;
			 and
				(C)approximately 285
			 acres is to be conveyed for the Great Basin College.
				(4)MapThe
			 term Map means each of the 3 maps entitled Southern Nevada
			 Higher Education Land Act, dated July 11, 2008, and on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Nevada.
			(7)SystemThe
			 term System means the Nevada System of Higher Education.
			4.Conveyances of
			 Federal land to the System
			(a)Conveyances
				(1)In
			 generalNotwithstanding
			 section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712) and section 1(c) of the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869(c)) and
			 subject to all valid existing rights, the Secretary shall—
					(A)not later than 180 days after the date of
			 enactment of this Act, convey to the System, without consideration, all right,
			 title, and interest of the United States in and to the Federal land for the
			 Great Basin College and the College of Southern Nevada; and
					(B)not later than 180
			 days after the receipt of certification of acceptable remediation of
			 environmental conditions existing on the parcel to be conveyed for the
			 University of Nevada, Las Vegas, convey to the System, without consideration,
			 all right, title, and interest of the United States in and to the Federal land
			 for the University of Nevada, Las Vegas.
					(2)PhasesThe
			 Secretary may phase the conveyance of the Federal land under paragraph (1)(B)
			 as remediation is completed.
				(b)Conditions
				(1)In
			 generalAs a condition of the conveyance under subsection (a)(1),
			 the Board of Regents shall agree in writing—
					(A)to pay any
			 administrative costs associated with the conveyance, including the costs of any
			 environmental, wildlife, cultural, or historical resources studies;
					(B)to use the Federal
			 land conveyed for educational and recreational purposes;
					(C)to release and
			 indemnify the United States from any claims or liabilities that may arise from
			 uses carried out on the Federal land on or before the date of enactment of this
			 Act by the United States or any person;
					(D)as soon as
			 practicable after the date of the conveyance under subsection (a)(1), to erect
			 at each of the Campuses an appropriate and centrally located monument that
			 acknowledges the conveyance of the Federal land by the United States for the
			 purpose of furthering the higher education of the citizens in the State;
			 and
					(E)to assist the
			 Bureau of Land Management in providing information to the students of the
			 System and the citizens of the State on—
						(i)public land
			 (including the management of public land) in the Nation; and
						(ii)the
			 role of the Bureau of Land Management in managing, preserving, and protecting
			 the public land in the State.
						(2)Agreement with
			 nellis air force base
					(A)In
			 generalAs a precondition of the conveyance of the Federal land
			 for the University of Nevada, Las Vegas under subsection (a)(1)(B), the Board
			 of Regents shall enter into a binding interlocal agreement with Nellis Air
			 Force Base to preserve the long-term capability of Nellis Air Force
			 Base.
					(B)RequirementsThe
			 interlocal agreement entered into under subparagraph (A) and any related master
			 plan shall require the mutual assent of the parties to the agreement.
					(C)LimitationIn
			 no case shall the use of the Federal land conveyed under subsection (a)(1)(B)
			 compromise the national security mission or avigation rights of Nellis Air
			 Force Base.
					(c)Use of Federal
			 land
				(1)In
			 generalThe System may use the Federal land conveyed under
			 subsection (a)(1) for—
					(A)any purpose
			 relating to the establishment, operation, growth, and maintenance of the
			 System; and
					(B)any uses relating
			 to the purposes, including residential and commercial development that would
			 generally be associated with an institution of higher education.
					(2)Other
			 entitiesThe System may—
					(A)consistent with
			 Federal and State law, lease, or otherwise provide property or space at, the
			 Campuses, with or without consideration, to religious, public interest,
			 community, or other groups for services and events that are of interest to the
			 System or to any community located in southern Nevada;
					(B)allow any other
			 communities in southern Nevada to use facilities of the Campuses for
			 educational and recreational programs of the community; and
					(C)in conjunction
			 with the city of Las Vegas, North Las Vegas, or Pahrump or Clark or Nye County
			 plan, finance (including through the provision of cost-share assistance),
			 construct, and operate facilities for the city of Las Vegas, North Las Vegas,
			 or Pahrump or Clark or Nye County on the Federal land conveyed for educational
			 or recreational purposes consistent with this section.
					(d)Reversion
				(1)In
			 generalIf the Federal land or any portion of the Federal land
			 conveyed under subsection (a)(1) ceases to be used for the System, the Federal
			 land, or any portion of the Federal land shall, at the discretion of the
			 Secretary, revert to the United States.
				(2)University of
			 Nevada, Las VegasIf the System fails to complete the first
			 building or show progression toward development of the University of Nevada,
			 Las Vegas campus on the applicable parcels of Federal land by the date that is
			 50 years after the date of receipt of certification of acceptable remediation
			 of environmental conditions, the parcels of the Federal land described in
			 section 3(3)(B) shall, at the discretion of the Secretary, revert to the United
			 States.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
